Title: To George Washington from Colonel William Malcom, 12 November 1778
From: Malcom, William
To: Washington, George


  
    Sir
    Fort Clinton [N.Y.] Novr 12. 1778
  
The Weekly return of this Garrison is herewith inclosed.
The Garrison is now so reduced that (altho’ with great reluctance) I am oblidgd to Stop the work on the defences in order to prepare for winter, By having a few hundreds more of men this month, we cou’d have provided Timber, & other materials, and employ’d the Artificers on the Bombprooffs &c. thro’ a great part of the winter—If your Excellencys pleases, I wou’d Wish for leave to come to Head Quarters in order to represent the Condition of the Works.
Col. Baldwin hath call’d off some men who were cutting Timber for Barracks And altho’ he knows nothing of the Matter takes upon him to say “we have enough” he confines his Idea entirely to barracks not considering the almost infinite use we have here for every Kind of materials especially Timber, I wish that your Excellency wou’d order the Company (a Capt. Law,) to Continue Cutting that Article for us, at least 30 m. feet more.
I have the Honor to be with great Respect Your Excellencys most obedient and very Humble Servant
  
    W. Malcom
  
  
The Commissary Sends us no Rum here—I have been oblidged to give a Warrant to purchase a few hogds—and we are now again Almost out of that Capital Article, to fatigue men.
  
